                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

GARRY TOMAS                                                            PLAINTIFF
ADC #173372

v.                           No: 3:20-cv-00002 JM-PSH


CARTER, et al.                                                      DEFENDANTS

                                      ORDER

      Plaintiff Garry Tomas filed a pro se complaint pursuant to 42 U.S.C. § 1983

on January 2, 2020, while incarcerated at the Arkansas Department of Correction’s

Barbara Ester Unit (Doc. No. 2). Tomas has paid the full filing and administrative

fees (Doc. Nos. 5 & 6).

      Before docketing the complaint, or as soon thereafter as practicable, the Court

must review the complaint to identify cognizable claims or dismiss the complaint if

it: (1) is frivolous or malicious; (2) fails to state a claim upon which relief may be

granted; or (3) seeks monetary relief against a defendant who is immune from such

relief. See 28 U.S.C. § 1915A. The Court needs more information to screen Tomas’

complaint. Tomas must amend his complaint to describe the specific role each

defendant had in the alleged constitutional violations and the injuries he sustained.

Additionally, to the extent Tomas alleges policies of the Greene County Detention
Facility or Turn Key Medical are unconstitutional, he must specifically describe

those policies.

      The Clerk of Court is directed to send a blank § 1983 complaint form to

Tomas.    Tomas is cautioned that an amended complaint renders his original

complaint without legal effect; only claims properly set out in the amended

complaint will be allowed to proceed. In the event Tomas fails to file an amended

complaint conforming to this order within thirty days, this case may be dismissed.

      IT IS SO ORDERED this 11th day of February, 2020.




                                      UNITED STATES MAGISTRATE JUDGE
